DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on February 20, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 1 is objected to because of the following informalities:  

In line 6 of the claim, the phrase “cooling element” is repeated. Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desforges et al. (US 8,082,673).

With respect to claim 1, Desforges et al. discloses an articulating probe head for attaching and orienting a probe relative to a coordinate measuring apparatus (Figure 1), including at least one electric actuator (40) operating on the probe head; one electronic control unit (44) controlling the operation of the probe head; and at least one cooling element (i.e. heat sink or cooling fans), in which the 5electronic control unit is operatively arranged to modify a cooling power of the cooling element cooling element to maintain the temperature of the probe head at a stable value, wherein the cooling element is in thermal contact with a heat sink or radiator (Column 9, lines 15 – 21).  

Referring to claim 2, Desforges et al. shows an articulating probe head wherein the heat sink or 10radiator is at least in part outside the probe head (heat sink is contained in feature pack 90).

In regards to claim 10, Desforges et al. teaches an articulating probe head wherein the electronic 10control unit (44) is arranged to cool the probe head below its initial temperature (by allowing substantial heat transfer as recited in column 9, lines 15 – 21).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Desforges et al. (US 8,082,673).

Desforges et al. discloses an articulating probe as recited in paragraph 5 above. 

Desforges et al. does not disclose the particular type of heat sink as recited in claims 3 and 4.

In regards to claims 3 and 4, Desforges et al. teaches an articulating probe head wherein at least one cooling element is a heat sink but does not disclose the particular type used. The use of the particular type of heat sink claimed by applicant, i.e., Peltier cooler or liquid coolant, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the temperature of the probe head is maintained at a stable value, as already suggested by Desforges et al., 2) the Peltier cooler/liquid coolant claimed by Applicant and the heat sink used by Desforges et al. are well known alternate types of heat sinks which will perform the same function, if one is replaced with the other, of maintaining the temperature of the probe head at a stable value, and 3) the use of the particular type of heat sink by Applicant is considered to be nothing more than the use of one of numerous and well known alternate types of heat sinks that a person having ordinary skill in the art would have been able to provide using routine experimentation in order to maintain the temperature of the probe head at a stable value as already suggested by Desforges et al.




Claims 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Desforges et al. (US 8,082,673) in view of Jonas et al. (US Pub. No. 2009/0025244).


Desforges et al. discloses an articulating probe as recited above. 

Desforges et al. does not disclose the temperature sensor as recited in claims 7 and 8.

With respect to claims 7 and 8, Jonas et al. disclose an articulating head comprising at least one temperature sensor (46, 48, 50, 52), for example a thermistor (Paragraph [0065]), 21TESA-158-USand further comprising a plurality of temperature sensors inside the probe head (See Figure 2) in order to determine the temperature at the articulated probe head. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add at least one temperature sensor as taught by Jonas et al. to the system disclosed by Desforges et al. in order to determine the temperature at the articulated probe head.

Regarding claim 59, the combination of Desforges et al. and Jonas et al. sets forth an articulating probe head wherein the electronic control unit (44) is arranged to regulate the cooling power of the cooling element depending from the temperature measured by the at least one temperature sensor (Column 9, lines 15 – 21).  
  
 
Allowable Subject Matter

Claims 5 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 13, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861